Citation Nr: 0841864	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from November 1990 to February 
1991 with additional service in the National Guard.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA), Regional Office (RO), in San Juan, 
Puerto Rico, which denied the above claim.

On his Appeal To Board Of Veterans' Appeals (VA Form 9), the 
veteran requested a central office hearing.  In a March 2008 
correspondence, the Board sought clarification from the 
veteran as to whether he desired a hearing.  The letter also 
indicated that if the veteran did not respond within 30 days 
of the date of the letter, the Board would assume that he no 
longer wanted a hearing.  To date, the veteran has not 
responded to this letter.  Thus, the Board assumes that he no 
longer wants a hearing and will proceed accordingly with the 
claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of his or her own willful misconduct.  
See 38 U.S.C.A. §§ 1502, 1521(a) (West 2002); 38 C.F.R. §§ 
3.321(b)(2), 3.340, 3.342(a), 4.17 (2008); Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a 
total and permanent disability rating can be awarded, an 
evaluation must be performed to determine the percentage of 
impairment caused by each disability).  If a veteran's 
combined disability is less than 100 percent, he must be 
unemployable by reason of disability.  38 C.F.R. §§ 3.321, 
3.340, 3.342, Part 4 (2008); Brown (Clem) v. Derwinski, 2 
Vet. App. 444 (1992).

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 3.321(a), Part 4 (2008).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2008).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The statutory duty to assist a claimant in the development of 
a claim includes providing VA examinations if warranted, to 
include a thorough and contemporaneous medical examination 
with a medical opinion which takes into account the records 
of prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)

The veteran was last afforded VA examinations in October 2004 
in connection with his claim.  In the October 2004 mental 
disorders examination report, the VA examiner noted a 
diagnosis of bipolar disorder and found that the veteran's 
disorder did not completely interfere with his capacity to 
secure and follow a gainful occupation.  In the October 2004 
general examination report, the VA examiner noted diagnoses 
of chronic low back pain, stable high blood pressure, and a 
well-healed bullet wound scar in the right forearm.  However, 
that examiner failed to address the impact the diagnosed 
disabilities have individually and in conjunction with the 
veteran's other disabilities upon his ability to pursue 
substantially gainful employment.  Because the veteran has 
not had a contemporaneous examination to determine the 
current nature of his disabilities and because no findings 
were made as to the veteran's ability to obtain and maintain 
employment due to disabilities that are not the result of 
willful misconduct in the general October 2004 VA examination 
report, the Board finds that a remand for an additional 
examination (examinations) is necessary in order to fairly 
decide the merits of the claim.  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Additionally, unemployability for nonservice-connected 
pension purposes can also be established if the veteran has 
one permanent disability rated as 60 percent disabling or one 
permanent disability rated as 40 percent disabling or more, 
plus sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 4.16, 4.17 (2008).  
In order for a proper determination of unemployability to be 
made under 38 C.F.R. §§ 4.16 and 4.17, disability ratings 
must be provided for all of the veteran's disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the veteran a 
VA examination (or examinations) to 
determine whether he is permanently and 
totally disabled.  The examiner must 
elicit from the veteran and the record, 
for clinical purposes, a full work and 
educational history.  Any indicated tests 
and studies must be accomplished; and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide 
objective findings regarding the current 
level of impairment associated with each 
disability and express an opinion as to 
how each disability impacts, individually 
and in conjunction with his other 
disabilities, upon the veteran's ability 
to pursue substantially gainful employment 
in view of all pathology, without regard 
to age.  After examination of the veteran, 
the examiner must further render an 
opinion as to whether the veteran is 
unemployable as a result of disabilities 
reasonably certain to continue throughout 
his life, or whether the veteran has 
permanent disabilities which render it 
impossible for the average person to 
follow a substantially gainful occupation.  
A complete rationale for any opinion 
expressed must be included in the 
examination report.

2.  The RO/AMC shall then readjudicate 
whether the veteran is entitled to 
nonservice-connected pension benefits as a 
result of being permanently and totally 
disabled due to disabilities that are not 
the result of willful misconduct.  If the 
decision remains adverse to the veteran, 
he should be issued a supplemental 
statement of the case and allowed the 
appropriate opportunity for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The appellant need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

